Miller v 177 Ninth Ave. Condominium (2018 NY Slip Op 00905)





Miller v 177 Ninth Ave. Condominium


2018 NY Slip Op 00905


Decided on February 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2018

Renwick, J.P., Manzanet-Daniels, Andrias, Kapnick, Moulton, JJ.


5653 155573/12

[*1]Scott Miller, et al., Plaintiffs-Respondents,
v177 Ninth Avenue Condominium, et al., Defendants-Appellants, Chelsea Enclave Owners Corp., et al., Defendants.


Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Christopher Simone of counsel), for appellants.
Slater, Sgarlato & Cappello, P.C., Staten Island (Robert A. Sgarlato of counsel), for respondents.

Order, Supreme Court, New York County (Ellen M. Coin, J.), entered August 24, 2017, which, insofar as appealed from as limited by the briefs, granted plaintiffs' cross motion for summary judgment as to liability on the Labor Law § 240(1) claim, unanimously affirmed, without costs.
Plaintiffs established that the accident was proximately caused by the undisputed absence of safety devices affording adequate protection against the elevation-related risks that the injured plaintiff faced as he and another laborer hoisted a 300-pound laundry bin to empty the debris within it into a dumpster (see Harris v City of New York, 83 AD3d 104, 109-110 [1st Dept 2011], citing Runner v New York Stock Exch., Inc., 13 NY3d 599, 603 [2009]). In light of the weight of the bin and the significant force it was capable of generating over the course of its five- to seven-foot fall, the height differential is not de minimis (see Runner, 13 NY3d at 605; Jordan v City of New York, 126 AD3d 619 [1st Dept 2015]).
We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 8, 2018
CLERK